                                        Case 2:18-cv-00784-EJF Document 1 Filed 10/09/18 Page 1 of 1
    JS 44 (Rev. 12/07)

                                                                                      CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by local rules of
    court. This form approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE
    INSTRUCTIONS ON THE REVERSE OF THE FORM.)
    I.    (a) PLAINTIFFS                                                                                      DEFENDANTS- Purdue Pharma, Inc.; Purdue Pharma L.P.; The Purdue
    Utah County, Utah                                                                                         Frederick Company, Inc.; Teva Pharmaceutical Industries, LTD.; Teva
                                                                                                              Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson;
                                                                                                              Amerisourcebergen Drug Corporation; Cardinal Health, Inc.; McKesson
            (b)     County of Residence of First Listed Plaintiff_~U~tah=~C~o~un~tv.,__ _ _ _ _ _ __          Corporation; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                        Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen
                                                                                                              Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals, Inc.; Noramco, Inc.; Endo
                                                                                                              Health Solutions Inc.; Endo Pharmaceuticals, Inc.; Allergan PLC f/k/a Actavis,
                                                                                                              PLS; Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; Watson Laboratories,
            (c)     Attorney's (Firm Name, Address, and Telephone Number)                                     Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Mallinckrodt
    P Matthew Muir (USB#9560)                                                                                 PLC and Mallinckrodt LLC.
    Wm. Spencer Topham (USB#J3384)                                                                            County of Residence of First Listed Defendant Fairfield Countv
    Jones Waldo Holbrook & McDonough PC                                                                                                        (IN U.S. PLAINTIFF CASES ONLY)
    170 South Main, Sutte 1500                                                                                            NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
    Salt Lake City, UT 84101     (801) 521-3200                                                                                       LAND INVOLVED.
                                                                                                              Attome (lfKnown)
    II.     BASIS OF JURISDICTION (Place an "X"onOneBoxOnly)                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                      (For Diversity Cases Only)                              and One Box for Defendant)
    DI            U.S. Government                 X 3 Federal Question                                                                     PTF     DEF                                                PTF      DEF
                    Plaintiff                            (U.S. Government Not a Party)
                                                                                                              Citizen of This State        DI      DI        Incorporated or Principal Place          D 4      D 4
                                                                                                                                                             of Business In This State
    D 2           U.S. Government                 D 4 Diversity
                    Defendant                            (Indicate Citizenship of Parties in Item lll)        Citizen of Another State     D 2      D2       Incorporated and Principal Place         D 5      D 5
                                                                                                                                                             of Business In Another State
                                                                                                              Citizen or Subject of a      D3       D 3      Foreign Nation                           D6       D 6
                                                                                                                Foreign Country


    IV.     NATURE OF SUIT (Place an "X" in One Box Only)
I                CONTRACT                                                TORTS                                  FORFEITURE/PENALTV                     BANKRUPTCY:· .·                  O~.S'fATUTES · ·t             I
    D     1 10 Insurance                           PERSONAL INJURY             PERSONAL INJURY                 D 610 Agriculture                   D 422 Appeal 28 use 158           D 400 State Reapportionment
    D     120 Marine                          D    310 Airplane               D 362 Personal Injury-           D 620 Other Food & Drug             D 423 Withdrawal                  D 4 I 0 Antitrust
    D     130 Miller Act                      D    315 Airplane Product             Med. Malpractice           D 625 Drug Related Seizure                28 USC 157                  D 430 Banks and Banking
    D     140 Negotiable Instrument                    Liability              D 365 Personal Injury -              of Property 21 use 881                                            D 450 Commerce
    D     150 Recovery of                     D    320 Assault, Libel &             Product Liability          D 630 Liquor Laws                    PROPERTY RIGHTS .            .   D 460 Deportation
             Overpayment &                             Slander                D 368 Asbestos Personal          D 640 R.R. & Truck                  D 820 Copyrights                  X 470 Racketeer Influenced
             Enforcement of Judgment          D    330 Federal Employers'           Injury Product             D 650 Airline Regs.                 D 830 Patent                           and Corrupt Organizations
    D     151 Medicare Act                             Liability                    Liability                  D 660 Occupational                  D 840 Trademark                   D   480 Consumer Credit
    D     152 Recovery of Defaulted           D    340 Marine                 PERSONAL PROPERTY                    Safety/Health                                                     D 490 Cable/Sat TV
             Student Loans                    D    345 Marine Product         D 370 Other Fraud                D 690 Other                                                           0 810 Selective Service
             (Exel. Veterans)                          Liability              D 371 Truth in Lending                      LABOR' :.          ;      SOCIAL SECURITY                  0   850 Securities/Commodities
    D     153 Recovery of                     D    350 Motor Vehicle          D 380 Other Personal                                                 D 861 HIA (1395fl)                       /Exchange
                                                                                                               D 710 Fair Labor Standards
             Overpayment                      D    355 Motor Vehicle                Property Damage                                                D 862 Black Lung (923)            D 875 Customer Challenge
                                                                                                                      Act
             of Veteran's Benefits                     Product Liability      D 385 Property Damage                                                D 863 DIWC/DIWW                         12 USC 34!0
                                                                                                               D 720 Labor/Mgmt Relations
    D     160 Stockholders' Suits             D    360 Other Personal               Product Liability                                                    (405(g))                    D 890 Other Statutory
                                                                                                               D 73 0 Labor/Mgmt Reporting
    D     190 Other Contract                           Injury                                                                                                                               Actions
                                                                                                                     & Disc lo sure Act            D 864 SSID Title XVI
    D     195 Contract Product                                                                                 D 740 Railway Labor Act             D 865 RSI (405(g))                D 891 Agricultural Acts
             Liability                                                                                         D 790 Other Labor Litigation                                          D 892 Economic Stabilization
    D     196 Franchise                                                                                        D 791 Empl. Ret. Inc.                                                       Act
                                                                                                                                                                                     D 893 Environmental Matters
I           REAL PROPERTY                             CIVIL RIGHTS                  PRISONER PETITIONS.:
                                                                                                                      Securitv Act
                                                                                                                    IMMIGRATION             ..
                                                                                                                                            ·:     .FEDERAL TAX SUITS
                                                                                                                                                                                     D 894 Energy Allocation Act ;
                                                                                                                                                                                     D 895 Freedom of Information
    D     2 I 0 Land Condemnation             D 441 Voting                          D 510 Motions to Vacate    D 462 Naturalization                D 870 Taxes (U.S. Plaintiff             Act
    D     220 Foreclosure                     D 442 Employment                            Sentence                   Application                         or Defendant)               D 900 Appeal of Fee
    D     230 Rent Lease & Ejectment          D 443 Housing/                          Habeas Corpus:           D 463 Habeas Corpus - Alien         D 871 IRS-Third Party                    Determination Under
    D     240 Torts to Land                         Accommodations                  D 530 General                    Detainee                            26 use 1609                        Equal Access to Justice
    D     245 Tort Product Liability          D 444 Welfare                         D 535 Death Penalty                                                                              D 950 Constitutionality of
                                                                                                               D 465 Other Immigration
    D     290 All Other Real Property         D 445 Amer. w/Disabilities -          D 540 Mandamus & Other                                                                                  State Statutes
                                                                                                                     Actions
                                                    Employment                      D 550 Civil Rights
                                              D 446 Amer. w/Disabilities            D 555 Prison Condition
                                                    Other
                                              D 440 Other Civil Rights
    V.      ORIGIN                (Place an "X" in One Box Only)
                                                                                                                                                                  Appeal to District
                                                                                                               Transferred from                                  Judge from
    X I Original      D 2 Removed from           D 3 Remanded from            D 4 Reinstated or         D 5 another district           D 6 Multidistrict     D 7 Magistrate
         Proceedin        State Court                  A    llate Court             Reo ened                    s eci                       Liti ation            Jud ment
                           Cite the U.S. CiviJ Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
    VI. CAUSE OF ACTION     18 U.S.C. ' 1961 3 · 18 U.S.C. 1964
                           Brief description of cause:
                           RICO and other claims a ainst o ioid manufacturers and distributors.
    VII. REQUESTED IN        D CHECK IF THIS IS A CLASS ACTION                         DEMAND$                                            CHECK YES only if demanded in complaint
         COMPLAINT:              UNDER F.R.C.P. 23                                                                                        JURY DEMAND: [llJ Yes         D No
    VIII. RELATED CASE(S)
          IF ANY          (See instruc110ns)                                JUDGE                                                        DOCKET NUMBER
    DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
    10/8/18                                                             Isl P. Matthew Muir

    FOR OFFICE USE ONLY                                                                                                                 Case: 2:18-cv-00784
             RECEIPT# _ _ __                                                              APPLYING JFP - - - - - - Jl
                                                                                                                                        Assigned To : Furse, Evelyn J.
    1493085.1
                                                                                                                                        Assign. Date: 10/9/2018
                                                                                                                                        Description: Utah County, Utah v.
                                                                                                                                        Purdue Pharma, et al
